In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00295-CV
                              __________________

     UNITED OF OMAHA LIFE INSURANCE COMPANY, Appellant

                                        V.

            JOHNNY COSTELLO, INDIVIDUALLY AND AS
         SURVIVING SPOUSE OF FATIMA COSTELLO, Appellee

__________________________________________________________________

                On Appeal from the 60th District Court
                       Jefferson County, Texas
                      Trial Cause No. B-173,189
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellant United of Omaha Life Insurance Company (also referred to as

Mutual of Omaha Life Insurance Company) and Appellee Johnny Costello,

individually and as surviving spouse of Fatima Costello, filed an agreed motion,

signed by both Appellant and Appellee, requesting this Court to render judgment

effectuating the parties’ settlement agreement. See Tex. R. App. P. 42.1(a)(2)(A).

There are no other parties to this appeal. The parties request in their joint motion


                                         1
that, without regard to the merits, we reverse the trial court’s judgment and render

judgment that Appellee take nothing from Appellant and order that all parties bear

their own costs. See Tex. R. App. 42.1(a)(2)(A), (d). The parties also requested the

obligations of Appellant and Federal Insurance Company, as surety, on the Appeal

Bond Number K40320738 filed December 17, 2021, be released and the surety be

discharged. We grant the joint motion.

      Accordingly, without regard to the merits, we reverse and render judgment

that Appellee Johnny Costello, individually and as surviving spouse of Fatima

Costello, take nothing from Appellant United of Omaha Life Insurance Company

and order the parties to bear their own costs. See id. The obligations of Appellant

and Federal Insurance Company, as surety, on Appeal Bond Number K40320738

filed December 17, 2021, are released and the surety is discharged.

      REVERSED AND RENDERED.


                                                   PER CURIAM

Submitted on July 13, 2022
Opinion Delivered July 14, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                         2